UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21761 KEELEY FUNDS, INC. (Exact name of registrant as specified in charter) 401 S. LASALLE ST. SUITE 1201 CHICAGO, IL 60605 (Address of principal executive offices) (Zip code) ALAN GOLDBERG K&L Gates LLP 70 WEST MADISON STREET, SUITE 3100 CHICAGO, IL 60602 (Name and address of agent for service) 312-786-5000 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2012 Date of reporting period:December 31, 2011 Item 1. Schedule of Investments. Keeley Small Cap Value Fund Schedule of Investments December 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 100.06% Aerospace & Defense - 0.99% Teledyne Technologies, Inc. (a) $ Capital Markets - 4.43% Epoch Holding Corp. Evercore Partners, Inc. Federated Investors, Inc. (b) Gamco Investors, Inc. (c) Greenhill & Co, Inc. (b) KBW, Inc. Legg Mason, Inc. (b) Manning & Napier, Inc. (a)(b) Teton Advisors, Inc. (b) Waddell & Reed Financial, Inc. Chemicals - 3.62% Ashland, Inc. Chemtura Corp. (a) Koppers Holdings, Inc. W.R. Grace & Co. (a) Zep, Inc. (c) Commercial Banks - 1.32% Boston Private Financial Holdings, Inc. (b) FirstMerit Corp. (b) Wintrust Financial Corp. (b) Commercial Services & Supplies - 0.53% Standard Parking Corp. (a) The Brink's Co. Computers & Peripherals - 0.69% NCR Corp. (a) Construction & Engineering - 3.61% AECOM Technology Corp. (a) Chicago Bridge & Iron Co. Layne Christensen Co. (a) McDermott International, Inc. (a) The Babcock & Wilcox Co. (a) Consumer Finance - 0.10% Ezcorp, Inc. (a) Containers & Packaging - 0.67% Rock-Tenn Co. Diversified Consumer Services - 0.25% Regis Corporation Diversified Financial Services - 2.46% CBOE Holdings, Inc. MarketAxess Holdings, Inc. Walter Investment Management Corp. Electric Utilities - 1.62% Allete, Inc. Cleco Corp. ITC Holdings Corp. Electrical Equipment - 3.70% A.O. Smith Corporation Acuity Brands, Inc. AZZ, Inc. Franklin Electric, Inc. General Cable Corp. (a) Regal Beloit Corp. Electronic Equipment, Instruments & Components - 0.78% Amphenol Corp. Littelfuse, Inc. Energy Equipment & Services - 3.19% Dresser-Rand Group, Inc. (a) Dril-Quip, Inc. (a) Hercules Offshore, Inc. (a) Lufkin Industries, Inc. Natural Gas Services Group, Inc. (a)(c) Food Products - 3.12% Darling International, Inc. (a) Flowers Foods, Inc. Ralcorp Holdings, Inc. (a) Snyders-Lance, Inc. Tootsie Roll Industries, Inc. (b) TreeHouse Foods, Inc. (a) Gas Utilities - 1.26% Questar Corp. South Jersey Industries, Inc. Health Care Equipment & Supplies - 1.15% Hill-Rom Holdings, Inc. Wright Medical Group, Inc. (a) Health Care Providers & Services - 2.10% AmerisourceBergen Corp. (b) Hanger Orthopedic Group, Inc. (a) Patterson Companies, Inc. Home Furnishings - 0.26% Fortune Brands Home & Security, Inc. (a) Hotels, Restaurants & Leisure - 6.18% Denny's Corp. (a)(c) DineEquity, Inc. (a)(b) Gaylord Entertainment Co. (a)(b) Marcus Corp. (b)(c) Marriott Vacations Worldwide Corp. (a)(b) Orient-Express Hotels Ltd. (a)(b) Red Robin Gourmet Burgers, Inc. (a) Vail Resorts, Inc. (b) Wyndham Worldwide Corp. Household Durables - 1.38% Lennar Corp. (b) National Presto Industries, Inc. (b) Pulte Group, Inc. (a)(b) Toll Brothers, Inc. (a)(b) Industrial Conglomerates - 0.47% ITT Corp. Insurance - 4.63% First American Financial Corp. Hanover Insurance Group, Inc. HCC Insurance Holdings, Inc. PartnerRe Ltd. (b) Reinsurance Group of America, Inc. W.R. Berkley Corp. IT Services - 2.03% Broadridge Financial Solutions, Inc. Wright Express Corp. (a) Machinery - 16.86% Ampco-Pittsburgh Corp. (c) CIRCOR International, Inc. Colfax Corp. (a)(b) EnPro Industries, Inc. (a) Federal Signal Corp. Gardner Denver, Inc. John Bean Technologies Corp. Joy Global, Inc. Kaydon Corp. L.B. Foster Co. (c) RBC Bearings, Inc. (a) Robbins & Myers, Inc. Sun Hydraulics Corp. Tennant Co. Terex Corp. (a)(b) The Greenbrier Companies (a) Titan International, Inc. (b) Trinity Industries, Inc. Twin Disc, Inc. Valmont Industries, Inc. (b) Wabtec Corp. Watts Water Technologies, Inc. - Class A Marine - 0.12% Alexander & Baldwin, Inc. Media - 2.06% AMC Networks, Inc. (a) Arbitron, Inc. Belo Corp. Madison Square Garden, Inc. (a) Metals & Mining - 3.75% AMCOL International Corp. (b) Haynes International, Inc. Kaiser Aluminum Corp. (b) Materion Corp. (a) Universal Stainless & Alloy Products, Inc. (a)(c) Walter Energy, Inc. Multiline Retail - 0.62% Saks, Inc. (a)(b) Multi-Utilities - 0.61% Northwestern Corp. Vectren Corp. Oil, Gas & Consumable Fuels - 6.77% Berry Petroleum Co. Carrizo Oil & Gas, Inc. (a) Cloud Peak Energy, Inc. (a) Contango Oil & Gas Company (a)(b) Continental Resources, Inc. (a)(b) Gulfport Energy Corp. (a) Magnum Hunter Resources Corp. (a)(b) Oasis Petroleum, Inc. (a)(b) Range Resources Corp. Resolute Energy Corp. (a)(b) Sanchez Energy Corp. (a)(b) WPX Energy, Inc. (a) Paper & Forest Products - 1.55% Clearwater Paper Corp. (a) Deltic Timber Corp. Pharmaceuticals - 0.91% Perrigo Co. Real Estate Management & Development - 1.08% Forestar Group, Inc. (a) Howard Hughes Corp. (a) Road & Rail - 4.23% AMERCO (a) Avis Budget Group, Inc. (a)(b) Genesee & Wyoming, Inc. (a)(b) Kansas City Southern (a) Providence & Worcester Railroad Co. RailAmerica, Inc. (a) Software - 0.41% Monotype Imaging Holdings, Inc. (a) Specialty Retail - 3.52% Foot Locker, Inc. Midas Group, Inc. (a) Penske Automotive Group, Inc. PetSmart, Inc. Sally Beauty Holdings, Inc. (a) Textiles, Apparel & Luxury Goods - 0.85% Hanesbrands, Inc. (a) Iconix Brand Group, Inc. (a) Thrifts & Mortgage Finance - 5.06% Brookline Bancorp, Inc. Capitol Federal Financial First Niagara Financial Group, Inc. Home Federal Bancorp, Inc. (c) Iberiabank Corp. Northwest Bancshares, Inc. Oritani Financial Corp. Provident Financial Services, Inc. Rockville Financial, Inc. Territorial Bancorp, Inc. (b) Viewpoint Financial Group Westfield Financial, Inc. (c) Trading Companies & Distributors - 0.68% Kaman Corp. Transportation Infrastructure - 0.44% Macquarie Infrastructure Company LLC Total Common Stocks (Cost $2,475,289,996) $ Contracts WARRANTS - 0.01% Oil, Gas & Consumable Fuels - 0.01% Magnum Hunter Resources Corp. Expiration: August 29, 2013, Exercise Price: $10.50 (b)(d) $ Total Warrants (Cost $0) $ Principal Amount INVESTMENTS PURCHASED WITH PROCEEDS FROM SECURITIES LENDING - 2.69% Repurchase Agreements - 2.53% Credit Suisse First Boston Repurchase Agreement, (Dated 12/30/2011), 0.02%, due 01/03/2012, (Repurchased proceeds $74,024,165); [Collateralized by $176,090,000 in a U.S. Treasury STRIP Principal with a yield of 4.375% and maturity of 11/15/39 (Market Value $75,505,632)] $ Shares Money Market Funds - 0.16% JPMorgan Prime Money Market Fund, 0.13% HSBC Investment Prime Money Market Fund, 0.10% Goldman Sachs Financial Square Money Market Fund, 0.17% Dreyfus Institutional Cash Advantage Fund, 0.06% Total Investments Purchased With Cash Collateral From Securities Lending (Cost $78,831,909) $ SHORT TERM INVESTMENTS - 0.10% Money Market Funds Fidelity Government Portfolio, 0.01%. $ Total Short Term Investments (Cost$2,785,764) $ Total Investments (Cost $2,556,907,669) - 102.86% $ Liabilities in Excess of Other Assets - (2.86)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) All or a portion of security is out on loan.See note 1 in the Notes to the Schedule of Investments. (c) Affiliated issuer.See note 2 in the Notes to the Schedule of Investments. (d) As of December 31, 2011, Keeley Asset Management Co., the ("Adviser"), fair valued this security.The value of this security was $165,000, which represented 0.01% of total net assets of the Fund. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedules of Investments. Keeley Small Cap Dividend Value Fund Schedule of Investments December 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 97.05% Auto Components - 1.24% Superior Industries International, Inc. $ Capital Markets - 0.50% Arlington Asset Investment Corp. Chemicals - 2.22% KMG Chemicals, Inc. RPM International, Inc. Commercial Banks - 4.15% BancorpSouth, Inc. Columbia Banking System, Inc. FirstMerit Corp. Glacier Bancorp, Inc. Commercial Services & Supplies - 0.94% Deluxe Corp. Communications Equipment - 2.31% Adtran, Inc. Communications Systems, Inc. Containers & Packaging - 1.36% Bemis, Inc. Rock-Tenn Co. Diversified Finanical Services - 1.11% Walter Investment Management Corp. Electric Utilities - 5.55% Allete, Inc. Cleco Corp. El Paso Electric Co. Westar Energy, Inc. Electrical Equipment - 2.46% A.O. Smith Corporation Regal Beloit Corp. Electronic Equipment, Instruments & Components - 1.86% MTS Systems Corp. Richardson Electronics, Ltd. Energy Equipment & Services - 2.22% Bristow Group, Inc. Lufkin Industries, Inc. Food & Staples Retailing - 1.24% PriceSmart, Inc. Food Products - 1.51% B & G Foods, Inc. Gas Utilities - 1.34% South Jersey Industries, Inc. Health Care Equipment & Supplies - 3.12% Cantel Medical Corp. Hill-Rom Holdings, Inc. Meridian Bioscience, Inc. Health Care Providers & Services - 2.56% Chemed Corp. Owens & Minor, Inc. U. S. Physical Therapy, Inc. Hotels, Restaurants & Leisure - 2.49% Einstein Noah Restaurant Group, Inc. Marcus Corp. Insurance - 7.07% Arthur J. Gallagher & Co. Eastern Insurance Holdings, Inc. Meadowbrook Insurance Group, Inc. Protective Life Corp. Reinsurance Group of America, Inc. IT Services - 0.83% Total System Services, Inc. Machinery - 7.90% Harsco Corp. John Bean Technologies Corp. Snap-On, Inc. Tennant Co. Titan International, Inc. Trinity Industries, Inc. Marine - 0.70% Nordic American Tanker Shipping Ltd. Media - 3.27% Arbitron, Inc. Belo Corp. Multiline Retail - 0.52% Stage Stores, Inc. Multi-Utilities - 2.26% Northwestern Corp. OGE Energy Corp. Oil, Gas & Consumable Fuels - 3.65% Berry Petroleum Co. World Fuel Services Corp. Paper & Forest Products - 1.08% Neenah Paper, Inc. Real Estate Investment Trusts (REITs) - 12.14% American Campus Communities, Inc. Dynex Capital, Inc. Equity Lifestyle Properties, Inc. Government Properties Income Trust Healthcare Realty Trust, Inc. Medical Properties Trust, Inc. Sabra Health Care REIT, Inc. Sovran Self Storage, Inc. Stag Industrial, Inc. Summit Hotel Properties, Inc. Software - 0.99% Jack Henry & Associates, Inc. Specialty Retail - 5.08% Aaron's, Inc. Destination Maternity Corp. Foot Locker, Inc. Radioshack Corp. Textiles, Apparel & Luxury Goods - 1.24% R.G. Barry Corp. Thrifts & Mortgage Finance - 7.27% Franklin Financial Corp (a) Iberiabank Corp. Northwest Bancshares, Inc. Oritani Financial Corp. Territorial Bancorp, Inc. Viewpoint Financial Group Trading Companies & Distributors - 2.30% Kaman Corp. Textainer Group Holdings Ltd. Transportation Infrastructure - 1.37% Macquarie Infrastructure Company LLC Water Utilities - 1.20% Aqua America, Inc. Total Common Stocks (Cost $35,790,828) $ PREFERRED STOCKS - 0.86% Real Estate Investment Trusts (REITs) - 0.86% Strategic Hotels & Resorts, Inc., Series B, 8.25% $ Strategic Hotels & Resorts, Inc., Series C, 8.25% Total Preferred Stocks (Cost $311,096) $ EXCHANGE TRADED FUNDS - 0.75% Funds, Trusts & Other Financial Vehicles - 0.75% iShares Russell 2000 Value Index Fund $ Total Exchange Traded Funds (Cost $287,529) $ SHORT TERM INVESTMENTS - 4.48% Money Market Funds - 4.48% Fidelity Government Portfolio, 0.01% $ Total Short Term Investments (Cost $1,804,936) $ Total Investments (Cost $38,194,389) - 103.14% $ Liabilities in Excess of Other Assets - (3.14)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedules of Investments. Keeley Small-Mid Cap Value Fund Schedule of Investments December 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 97.82% Auto Components - 0.91% Visteon Corp. (a) $ Beverages - 1.03% Beam, Inc. Capital Markets - 4.89% Epoch Holding Corp. Invesco Ltd. KBW, Inc. Manning & Napier, Inc. (a) Safeguard Scientifics, Inc. (a) Chemicals - 5.79% Ashland, Inc. Chemtura Corp. (a) Solutia, Inc. (a) Tronox, Inc. (a) W.R. Grace & Co. (a) Zep, Inc. Commercial Banks - 1.11% Boston Private Financial Holdings, Inc. Commercial Services & Supplies - 1.91% Iron Mountain, Inc. The Brink's Co. Construction & Engineering - 3.01% Chicago Bridge & Iron Co. McDermott International, Inc. (a) The Babcock & Wilcox Co. (a) Consumer Finance - 0.95% Discover Financial Services Diversified Finanical Services - 1.85% CIT Group, Inc. (a) Walter Investment Management Corp. Elecontronic Equipment & Instruments - 1.37% Generac Holdings, Inc. (a) Electric Utilities - 0.64% ITC Holdings Corp. Electrical Equipment - 2.98% A.O. Smith Corporation Franklin Electric, Inc. Thomas & Betts Corp. (a) Energy Equipment & Services - 1.98% Dril-Quip, Inc. (a) Hercules Offshore, Inc. (a) Food Products - 1.90% Darling International, Inc. (a) Ralcorp Holdings, Inc. (a) Gas Utilities - 1.89% National Fuel Gas Co. Questar Corp. Health Care Equipment & Supplies - 3.81% CareFusion Corp. (a) Covidien Plc Hill-Rom Holdings, Inc. Wright Medical Group, Inc. (a) Health Care Providers & Services - 2.88% Cardinal Health, Inc. Hanger Orthopedic Group, Inc. (a) U. S. Physical Therapy, Inc. Home Furnishings - 1.00% Fortune Brands Home & Security, Inc. (a) Hotels, Restaurants & Leisure - 7.58% Denny's Corp. (a) DineEquity, Inc. (a) Gaylord Entertainment Co. (a) Marriott Vacations Worldwide Corp. (a) MGM Resorts International (a) Red Robin Gourmet Burgers, Inc. (a) Vail Resorts, Inc. Wyndham Worldwide Corp. Household Durables - 1.97% Jarden Corp. Pulte Group, Inc. (a) Industrial Conglomerates - 0.91% ITT Corp. Insurance - 1.13% Arthur J. Gallagher & Co. IT Services - 1.04% Wright Express Corp. (a) Machinery - 14.96% Accuride Corp. (a) Briggs & Stratton Corp. Colfax Corp. (a) EnPro Industries, Inc. (a) John Bean Technologies Corp. Joy Global, Inc. L.B. Foster Co. Manitowoc, Inc. Tennant Co. Terex Corp. (a) The Greenbrier Companies (a) Titan International, Inc. Trinity Industries, Inc. Twin Disc, Inc. Wabtec Corp. Media - 3.10% AMC Networks, Inc. (a) Belo Corp. Madison Square Garden, Inc. (a) Metals & Mining - 1.71% Kaiser Aluminum Corp. Walter Energy, Inc. Multiline Retail - 1.02% Dollar General Corp. (a) Multi-Utilities - 1.07% Wisconsin Energy Corp. Oil, Gas & Consumable Fuels - 8.62% Alpha Natural Resources, Inc. (a) Concho Resources, Inc. (a) Continental Resources, Inc. (a) EOG Resources, Inc. Magnum Hunter Resources Corp. (a) Oasis Petroleum, Inc. (a) Range Resources Corp. Resolute Energy Corp. (a) Sandridge Energy, Inc. (a) Paper & Forest Products - 1.02% Deltic Timber Corp. Pharmaceuticals - 0.95% Perrigo Co. Road & Rail - 4.00% Avis Budget Group, Inc. (a) Genesee & Wyoming, Inc. (a) Kansas City Southern (a) RailAmerica, Inc. (a) Software - 1.01% Monotype Imaging Holdings, Inc. (a) Specialty Retail - 4.94% Aaron's, Inc. Foot Locker, Inc. Harry Winston Diamond Corp. (a) Penske Automotive Group, Inc. PetSmart, Inc. Thrifts & Mortgage Finance - 1.87% Oritani Financial Corp. Territorial Bancorp, Inc. Transportation Infrastructure - 1.02% Macquarie Infrastructure Company LLC Total Common Stocks (Cost $130,303,365) $ Contracts WARRANTS - 0.02% Oil, Gas & Consumable Fuels - 0.02% Magnum Hunter Resources Corp. Expiration: August 29, 2013, Exercise Price: $10.50 (b) $ Total Warrants (Cost $0) $ Shares SHORT TERM INVESTMENTS - 2.35% Money Market Funds - 2.35% Fidelity Government Portfolio, 0.01% $ Total Short Term Investments (Cost $3,615,580) $ Total Investments (Cost $133,918,945) - 100.19% $ Liabilities in Excess of Other Assets - (0.19)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) As of December 31, 2011, the Adviser fair valued this security.The value of this security was $19,800, which represented 0.02% of total net assets of the Fund. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedules of Investments. Keeley Mid Cap Value Fund Schedule of Investments December 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 99.71% Auto Components - 1.66% Visteon Corp. (a) $ Capital Markets - 7.03% Ameriprise Financial, Inc. CME Group, Inc. Invesco Ltd. Lazard Ltd. Legg Mason, Inc. Chemicals - 6.88% Ashland, Inc. FMC Corp. Tronox, Inc. (a) W.R. Grace & Co. (a) Commercial Banks - 1.66% BOK Financial Corp. Commercial Services & Supplies - 2.16% Iron Mountain, Inc. Construction & Engineering - 6.19% KBR, Inc. McDermott International, Inc. (a) Quanta Services, Inc. (a) The Babcock & Wilcox Co. (a) Consumer Finance - 1.95% Discover Financial Services Containers & Packaging - 1.58% Rock-Tenn Co. Diversified Financial Services - 3.70% CIT Group, Inc. (a) Leucadia National Corp. Electric Utilities - 1.61% ITC Holdings Corp. Energy Equipment & Services - 3.83% FMC Technologies, Inc. (a) Unit Corp. (a) Food Products - 1.33% Ralcorp Holdings, Inc. (a) Gas Utilities - 2.77% National Fuel Gas Co. Questar Corp. Health Care Equipment & Supplies - 1.27% DENTSPLY International, Inc. Health Care Providers & Services - 2.78% AmerisourceBergen Corp. Henry Schein, Inc. (a) Hotels, Restaurants & Leisure - 3.94% MGM Resorts International (a) Wyndham Worldwide Corp. Household Durables - 1.69% Jarden Corp. Industrial Conglomerates - 0.72% ITT Corp. Insurance - 9.53% Arthur J. Gallagher & Co. HCC Insurance Holdings, Inc. PartnerRe Ltd. Reinsurance Group of America, Inc. W.R. Berkley Corp. IT Services - 5.21% Broadridge Financial Solutions, Inc. Fidelity National Information Services, Inc. Teradata Corp. (a) Machinery - 2.91% Joy Global, Inc. Xylem, Inc. Media - 1.28% McGraw-Hill Companies Metals & Mining - 1.53% Walter Energy, Inc. Multiline Retail - 2.13% Dollar Tree, Inc. (a) Multi-Utilities - 4.75% OGE Energy Corp. Wisconsin Energy Corp. Oil, Gas & Consumable Fuels - 3.91% Consol Energy, Inc. Continental Resources, Inc. (a) QEP Resources, Inc. Pharmaceuticals - 2.12% Perrigo Co. Real Estate Management & Development - 0.70% Howard Hughes Corp. (a) Road & Rail - 3.66% Canadian Pacific Railway Ltd. Kansas City Southern (a) Specialty Retail - 4.18% Advance Auto Parts, Inc. PetSmart, Inc. Textiles, Apparel & Luxury Goods - 1.49% Hanesbrands, Inc. (a) Thrifts & Mortgage Finance - 1.33% First Niagara Financial Group, Inc. Water Utilities - 2.23% American Water Works Co., Inc. Total Common Stocks (Cost $41,184,930) $ SHORT TERM INVESTMENTS - 0.25% Money Market Funds - 0.25% Fidelity Government Portfolio, 0.01% $ Total Short Term Investments (Cost $131,131) $ Total Investments (Cost $41,316,061) - 99.96% $ Other Assets in Excess of Liabilities - 0.04% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedules of Investments. Keeley Mid Cap Dividend Value Fund Schedule of Investments December 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 95.74% Aerospace & Defense - 0.30% Exelis, Inc. $ Auto Components - 1.32% Autoliv, Inc. Capital Markets - 3.35% Ameriprise Financial, Inc. Federated Investors, Inc. Legg Mason, Inc. Chemicals - 3.86% FMC Corp. RPM International, Inc. Scotts Miracle-Gro Co. Commercial Banks - 5.87% Associated Banc Corp. BOK Financial Corp. Comerica, Inc. Valley National Bancorp Commercial Services & Supplies - 4.30% Iron Mountain, Inc. R.R. Donnelley & Sons Co. Republic Services, Inc. Consumer Finance - 1.85% Discover Financial Services Containers & Packaging - 2.60% Bemis, Inc. Rock-Tenn Co. Diversified Telecommunication Services - 0.89% Frontier Communications Corp. Electric Utilities - 1.38% Westar Energy, Inc. Food Products - 6.03% Conagra Foods, Inc. Corn Products International, Inc. Flowers Foods, Inc. J.M. Smucker Co. Gas Utilities - 4.55% National Fuel Gas Co. Questar Corp. UGI Corp. Health Care Equipment & Supplies - 1.16% Teleflex, Inc. Health Care Providers & Services - 3.38% AmerisourceBergen Corp. Cigna Corp. Hotels, Restaurants & Leisure - 1.93% Wyndham Worldwide Corp. Household Durables - 1.26% Jarden Corp. Industrial Conglomerates - 0.97% ITT Corp. Insurance - 6.39% Arthur J. Gallagher & Co. Lincoln National Corp. PartnerRe Ltd. Reinsurance Group of America, Inc. IT Services - 3.61% Broadridge Financial Solutions, Inc. Total System Services, Inc. Machinery - 3.03% Harsco Corp. Snap-On, Inc. Xylem, Inc. Media - 1.21% Gannett, Inc. Metals & Mining - 1.15% Walter Energy, Inc. Multi-Utilities - 3.60% OGE Energy Corp. Wisconsin Energy Corp. Oil, Gas & Consumable Fuels - 6.61% Cabot Oil & Gas Corp. El Paso Pipeline Partners L.P. EQT Corp. HollyFrontier Corp. Linn Energy, LLC Professional Services - 1.52% Dun & Bradstreet Corp. Real Estate Investment Trusts (REITs) - 7.10% Alexandria Real Estate Equities, Inc. Duke Realty Corp. Entertainment Properties Trust Hospitality Properties Trust Mack-Cali Reality Corp. Weingarten Reality Investors Real Estate Management & Development - 1.25% Brookfield Office Properties, Inc. Road & Rail - 1.70% Ryder Systems, Inc. Semiconductors & Semiconductor Equipment - 1.44% Linear Technology Corp. Software - 1.66% Jack Henry & Associates, Inc. Specialty Retail - 4.86% Aaron's, Inc. Foot Locker, Inc. Radioshack Corp. Textiles, Apparel & Luxury Goods - 1.29% VF Corp. Thrifts & Mortgage Finance - 2.56% First Niagara Financial Group, Inc. People's United Financial, Inc. Water Utilities - 1.76% American Water Works Co., Inc. Total Common Stocks (Cost $5,932,943) $ EXCHANGE TRADED FUNDS - 2.08% Funds, Trusts & Other Financial Vehicles - 2.08% iShares Russell Mid-Cap Value Index Fund $ Total Exchange Traded Funds (Cost $139,074) $ SHORT TERM INVESTMENTS - 1.34% Money Market Funds - 1.34% Fidelity Government Portfolio, 0.01% $ Total Short Term Investments (Cost $92,029) $ Total Investments (Cost $6,164,046) - 99.16% $ Other Assets in Excess of Liabilities - 0.84% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedules of Investments. Keeley All Cap Value Fund Schedule of Investments December 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 98.98% Auto Components - 1.29% Visteon Corp. (a) $ Capital Markets - 5.70% Epoch Holding Corp. Invesco Ltd. Legg Mason, Inc. Chemicals - 3.26% Ashland, Inc. FMC Corp. Commercial Banks - 3.91% JPMorgan Chase & Co. Northern Trust Corp. Wintrust Financial Corp. Commercial Services & Supplies - 1.41% Iron Mountain, Inc. Computers & Peripherals - 1.48% NCR Corp. (a) Construction & Engineering - 5.89% Chicago Bridge & Iron Co. McDermott International, Inc. (a) Quanta Services, Inc. (a) The Babcock & Wilcox Co. (a) Diversified Financial Services - 3.12% CIT Group, Inc. (a) Walter Investment Management Corp. Electrical Equipment - 1.28% Regal Beloit Corp. Energy Equipment & Services - 1.83% Dril-Quip, Inc. (a) Food Products - 4.87% Kraft Foods, Inc. Mead Johnson Nutrition Co. Sara Lee Corp. Gas Utilities - 2.84% National Fuel Gas Co. Questar Corp. Health Care Equipment & Supplies - 4.67% CareFusion Corp. (a) Covidien Plc Medtronic, Inc. Health Care Providers & Services - 4.48% AmerisourceBergen Corp. Cardinal Health, Inc. Henry Schein, Inc. (a) Hotels, Restaurants & Leisure - 4.86% DineEquity, Inc. (a) MGM Resorts International (a) Wyndham Worldwide Corp. Industrial Conglomerates - 6.21% Dover Corp. Eaton Corp. ITT Corp. Tyco International Ltd. Insurance - 5.51% Aon Corp. Arthur J. Gallagher & Co. PartnerRe Ltd. W.R. Berkley Corp. IT Services - 3.00% Broadridge Financial Solutions, Inc. Teradata Corp. (a) Machinery - 2.57% Joy Global, Inc. L.B. Foster Co. Media - 3.28% Madison Square Garden, Inc. (a) McGraw-Hill Companies Metals & Mining - 2.60% Kaiser Aluminum Corp. Walter Energy, Inc. Multiline Retail - 1.87% Dollar Tree, Inc. (a) Oil, Gas & Consumable Fuels - 10.13% ConocoPhillips Continental Resources, Inc. (a) Marathon Oil Corp. QEP Resources, Inc. Range Resources Corp. Williams Companies, Inc. Pharmaceuticals - 3.73% Perrigo Co. Pfizer, Inc. Road & Rail - 4.18% Genesee & Wyoming, Inc. (a) Union Pacific Corp. Specialty Retail - 3.89% PetSmart, Inc. Sally Beauty Holdings, Inc. (a) Textiles, Apparel & Luxury Goods - 1.12% Hanesbrands, Inc. (a) Total Common Stocks (Cost $56,420,786) $ SHORT TERM INVESTMENTS - 0.02% Money Market Funds - 0.02% Fidelity Government Portfolio, 0.01% $ Total Short Term Investments (Cost $14,704) $ Total Investments (Cost $56,435,490) - 99.00% $ Other Assets in Excess of Liabilities - 1.00% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedules of Investments. Keeley Alternative Value Fund Schedule of Investments December 31, 2011 (Unaudited) Shares Value COMMON STOCKS - 103.37% Auto Components - 1.17% Visteon Corp. (a) $ Beverages - 1.13% Beam, Inc. Capital Markets - 5.26% Epoch Holding Corp. Invesco Ltd. KBW, Inc. Manning & Napier, Inc. (a) Safeguard Scientifics, Inc. (a) Chemicals - 6.48% Ashland, Inc. Chemtura Corp. (a) Solutia, Inc. (a) Tronox, Inc. (a) W.R. Grace & Co. (a) Zep, Inc. Commercial Banks - 1.19% Boston Private Financial Holdings, Inc. Commercial Services & Supplies - 2.09% Iron Mountain, Inc. The Brink's Co. Construction & Engineering - 3.33% Chicago Bridge & Iron Co. McDermott International, Inc. (a) The Babcock & Wilcox Co. (a) Consumer Finance - 1.12% Discover Financial Services Diversified Finanical Services - 1.96% CIT Group, Inc. (a) Walter Investment Management Corp. Elecontronic Equipment & Instruments - 1.12% Generac Holdings, Inc. (a) Electrical Equipment - 3.49% A.O. Smith Corporation Franklin Electric, Inc. Thomas & Betts Corp. (a) Energy Equipment & Services - 2.32% Dril-Quip, Inc. (a) Hercules Offshore, Inc. (a) Food Products - 2.18% Darling International, Inc. (a) Ralcorp Holdings, Inc. (a) Gas Utilities - 1.02% Questar Corp. Health Care Equipment & Supplies - 4.27% CareFusion Corp. (a) Covidien Plc Hill-Rom Holdings, Inc. Wright Medical Group, Inc. (a) Health Care Providers & Services - 3.19% Cardinal Health, Inc. Hanger Orthopedic Group, Inc. (a) U. S. Physical Therapy, Inc. Home Furnishings - 0.68% Fortune Brands Home & Security, Inc. (a) Hotels, Restaurants & Leisure - 8.40% Denny's Corp. (a) DineEquity, Inc. (a) Gaylord Entertainment Co. (a) Marriott Vacations Worldwide Corp. (a) MGM Resorts International (a) Red Robin Gourmet Burgers, Inc. (a) Vail Resorts, Inc. Wyndham Worldwide Corp. Household Durables - 1.76% Jarden Corp. Pulte Group, Inc. (a) Industrial Conglomerates - 1.18% ITT Corp. Insurance - 1.02% Arthur J. Gallagher & Co. IT Services - 1.19% Wright Express Corp. (a) Machinery - 15.88% Accuride Corp. (a) Briggs & Stratton Corp. Colfax Corp. (a) EnPro Industries, Inc. (a) John Bean Technologies Corp. Joy Global, Inc. L.B. Foster Co. Manitowoc, Inc. Tennant Co. Terex Corp. (a) The Greenbrier Companies (a) Titan International, Inc. Trinity Industries, Inc. Twin Disc, Inc. Wabtec Corp. Media - 3.50% AMC Networks, Inc. (a) Belo Corp. Madison Square Garden, Inc. (a) Metals & Mining - 1.92% Kaiser Aluminum Corp. Walter Energy, Inc. Multiline Retail - 1.16% Dollar General Corp. (a) Multi-Utilities - 1.06% Wisconsin Energy Corp. Oil, Gas & Consumable Fuels - 9.52% Alpha Natural Resources, Inc. (a) Concho Resources, Inc. (a) Continental Resources, Inc. (a) EOG Resources, Inc. Magnum Hunter Resources Corp. (a) Oasis Petroleum, Inc. (a) Range Resources Corp. Resolute Energy Corp. (a) Sandridge Energy, Inc. (a) Paper & Forest Products - 0.99% Deltic Timber Corp. Road & Rail - 4.14% Avis Budget Group, Inc. (a) Genesee & Wyoming, Inc. (a) Kansas City Southern (a) RailAmerica, Inc. (a) Software - 1.17% Monotype Imaging Holdings, Inc. (a) Specialty Retail - 5.25% Aaron's, Inc. Foot Locker, Inc. Harry Winston Diamond Corp. (a) Penske Automotive Group, Inc. PetSmart, Inc. Thrifts & Mortgage Finance - 2.12% Oritani Financial Corp. Territorial Bancorp, Inc. Transportation Infrastructure - 1.11% Macquarie Infrastructure Company LLC Total Common Stocks (Cost $20,360,890) $ Contracts PURCHASED OPTIONS - 2.07% Put Options - 2.07% CBOE Russell 2000 Index Expiration: March 2012, Exercise Price: $700.00 $ Total Purchased Options (Cost $710,153) $ WARRANTS - 0.01% Oil, Gas & Consumable Fuels - 0.01% Magnum Hunter Resources Corp. Expiration: August 29, 2013, Exercise Price: $10.50 (b) $ Total Warrants (Cost $0) $ Shares SHORT TERM INVESTMENTS - 0.00% Money Market Funds - 0.00% Fidelity Government Portfolio, 0.01% $ Total Short Term Investments (Cost $328) $ Total Investments (Cost $21,071,371) - 105.45% $ Liabilities in Excess of Other Assets - (5.45)% TOTAL NET ASSETS - 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) As of December 31, 2011, the Adviser fair valued this security.The value of this security was $3,520, which represented 0.01% of total net assets of the Fund. The industry classifications listed above are in accordance with Global Industry Classification Standards (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC ("S&P"). The accompanying notes are an integral part of these Schedules of Investments. Keeley Alternative Value Fund Schedule of Options Written December 31, 2011 (Unaudited) Contracts Call Options CBOE Russell 2000 Index Expiration: March 2012, Exercise Price: $700.00 $ Total Written Options (Premium received $839,258) $ Keeley Alternative Value Fund Schedule of Open Futures Contracts December 31, 2011 (Unaudited) Number of Contracts Purchased Description Settlement Month Notional Amount Value Cumulative Depreciation 15 Russell 2000 Index Mini Futures March 2012 $ Keeley Funds, Inc. Notes to the Schedule of Investments December 31, 2011 (Unaudited) 1)Securities Lending Keeley Funds, Inc. (the “Funds”) may lend their portfolio securities to banks, brokers and dealers.Lending Funds’ securities exposes the Funds to risk such as the following: (i) the borrower may fail to return the loaned securities, (ii) the borrower may not be able to provide additional collateral in instances when the value of the collateral is less than the loaned securities, (iii) the Funds may experience delays in recovery of the loaned securities or delays in access to collateral, or (iv) the Funds may experience losses related to the reinvestment of collateral.To minimize certain of these risks, the borrower must agree to maintain collateral with the Funds’ custodian, marked to market daily, in the form of cash and/or U.S. government obligations, in an amount at least equal to 100% of the market value of securities.As of December 31, 2011, only Keeley Small Cap Value Fund (“KSCVF”) had securities loaned with a market value of $74,949,880 and received cash collateral for the loans of $78,831,909.The cash collateral is marked to market on a nightly basis to stay above the collateralization thresholds agreed to by the Board. 2)Transactions with Affiliates The following issuers are affiliated with KSCVF; that is, KSCVF held 5% or more of the outstanding voting securities during the period from October 1, 2011 through December 31, 2011.As defined in Section (2)(a)(3) of the Investment Company Act of 1940, such issuers are: Share Balance Share Balance Dividend Value Issuer Name At October 1, 2011 Additions Reductions At December 31, 2011 Income At December 31, 2011 Ampco-Pittsburgh Corp. - $ $ Denny's Corp. - - Gamco Investors, Inc. - - The Greenbrier Companies, Inc.(1) 1,485,000 - - Home Federal Bancorp, Inc. - - L.B. Foster Co. Layne Christensen Co.(1) - - Marcus Corp. - - Midas, Inc.(1) - - Natural Gas Services Group, Inc. - - Universal Stainless & Alloy Products, Inc. - - Westfield Financial, Inc. - Zep, Inc. $ $ 239,634,456 (1) Issuer was not an affiliate as of December 31, 2011. 3)Significant Accounting Policies The Funds have performed an analysis of all existing investments to determine the significance and character of all inputs to their fair value determination.Various inputs are used in determining the value of each Fund’s investments.These inputs are summarized in the following three broad categories: Level 1 — Quoted unadjusted prices for identical instruments in active markets to which the Funds have access at the date of measurement. Level 2 — Quoted prices for similar instruments in active markets; quoted prices for identical or similar instruments in markets that are not active; and model-derived valuations in which all significant inputs and significant value drivers are observable in active markets. Level 2 inputs are those in markets for which there are few transactions, the prices are not current, little public information exists or instances where prices vary substantially over time or among brokered market makers. Level 3 — Model derived valuations in which one or more significant inputs or significant value drivers are unobservable. Unobservable inputs are those inputs that reflect the Funds’ own assumptions that market participants would use to price the asset or liability based on the best available information. There was no significant movement between Levels 1 and 2 during the period. Keeley Small Cap Value Fund Level 1 Level 2 Level 3 Total Equity* $ $
